El Juez Asociado Se. Audrey,
emitió la opinión del tribunal.
Se trata dé un injunction para recobrar la posesión de *438una parcela de dos cuerdas de terreno conteniendo una cueva de abono natural, murcielagina.
Como en la sentencia que declaró sin lugar la demanda se dice que la prueba del demandante no justificó la pose-sión e identidad de la finca reclamada, alega abora el ape-lante que el juez cometió error en la apreciación de la prueba porque ésta es suficiente para justificar su reclamación, toda vez que el demandado admitió la posesión material e iden-tificación de la finca y porque todos y cada uno de los hechos de la demanda fueron justificados por declaraciones de tes-tigos y de perito, por lo que estima que también cometió error de derecho al declarar sin lugar su demanda.
No expone el apelante en su alegato los particulares de las alegaciones o de las pruebas que justifiquen su afirma-ción como debió hacerlo, pero a pesar de ésto hemos exa-minado toda la transcripción y no encontramos que la con-testación a la demanda admitiera la posesión material de ese terreno y cueva por el demandante ni su identificación, ni que de la prueba resulte tal cosa. Esta fué contradictoria en cuanto a la posesión e identidad así como con respecto a los actos de despojo que el ■ demandante atribuye a los de-mandados, por tocio lo que no vemos razón alguna para de-clarar que el juez sentenciador cometiera los errores que le atribuye el apelante, con mayor razón en este caso cuanto que la preponderancia de la evidencia está claramente en favor de los apelados.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.